IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

REGINALD L. HENRY,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IS FILED

v.                                    CASE NO. 1D16-2415

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 15, 2017.

An appeal from the Circuit Court for Leon County.
William Gary, Judge.

Andy Thomas, Public Defender, and Kathleen Stover, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez and Jennifer Moore,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant challenges the trial court’s denial of two pretrial motions to

suppress regarding a recording the victim made on her cell phone of a conversation

with Appellant in which he made threats in an apparent attempt to extort money from
her. It is well-settled that “to raise an error on appeal, a contemporaneous objection

must be made at the trial level when the alleged error occurred.” Carr v. State, 156

So. 3d 1052, 1062 (Fla. 2015) (quoting J.B. v. State, 705 So. 2d 1376, 1378 (Fla.

1998)). Although section 90.104(1), Florida Statutes (2012), provides that, “[i]f the

court has made a definitive ruling on the record admitting . . . evidence, either at or

before trial, a party need not renew an objection . . . to preserve a claim of error for

appeal,” the statute does not apply to the circumstances in the instant case. Here, the

trial court denied both of Appellant’s motions to suppress and ruled the recording

was admissible. Subsequently, at trial, the State moved to introduce the recording,

and Appellant’s counsel affirmatively stated, “no objection.” Pursuant to the Florida

Supreme Court’s decision in Carr, counsel’s statement of “no objection” acted to

abandon or waive the prior motions to suppress. See 156 So. 3d at 1062.

Accordingly, this issue was not preserved for appeal, and we affirm without further

discussion.



WOLF, RAY, and BILBREY, JJ., CONCUR.




                                           2